DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 07/01/2021 has been received and entered.  Claims 1-20 are pending in the application.
Applicant’s arguments dated 07/01/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as follow:.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takakura et al., US 9,442,236, in view of Cha et al., US 7,697,203.
Regarding claim 1, Takakura et al. figures 1-3 and accompanying text discloses a polarizer comprising a polarizing layer which comprises a plurality of independent polarizing units 30.
Takakura et al. do not disclose each polarizing unit of the plurality of independent polarizing units is in direct contact with a polarizing unit, adjacent to the each polarizing unit, of the plurality of independent polarizing units.  Cha et al. do disclose a polarization screen 11/12 including a plurality of independent polarizing unit (birefringent 12a, 12b) that directly contacted to each other.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a plurality of independent polarizing unit that directly contact to the adjacent independent polarizing unit, as shown by Cha et al. to obtain a multi-view point image device (see col. 9, ln 23).  
Re claims 2-3, Takakura et al. also disclose the polarizer applied into a display panel (e.g., liquid crystal display panel), wherein the display panel comprises a plurality of pixel units PX and a length of each of the polarizing units is m time or times a length of each of the pixel units, and a width of the each of the polarizing units is n time or times a width of the each of the pixel units (e.g., m=1, n=1) 
Re claim 4, the modification to Takakura et al. disclose the claimed invention as described above except for a width and length of each of the polarizing units.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a width of a polarizing unit being not great than 500µm and a length of the polarizing units is not greater than 1500 µm, since it is a common practice in the display art forming a pixel unit (whereas corresponding to a polarizing unit) having such width and length as claimed. 
Re claims 5-7 and 9-10, Takakura et al. disclose the claimed invention as described above except for a protection layer, a connection layer and a release layer.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ a protection layer, a connection layer and a release layer together with a polarizing film/unit, since it is known in the display art for forming a polarizing film/unit as evidence from the Applicant’s submitted prior art, US 2016/0327734A, wherein a polarizing film/unit comprising a polarizing layer 130, a protection layer 131 (TAC), a connection layer 132 (e.g., adhesive layer) and a release layer prior to peel off the polarizing film to attach to a display panel.
Re claims 8 and 11, Takakura et al. disclose the claimed invention as described above except for an anti-scratch layer.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ an anti-scratch layer over a polarizing layer, since it is a common practice in the display art to protect a polarizing layer from scratching.
Re claims 12 and 16, Takakura et al. further the polarizer units provided over a panel body (e.g., liquid crystal display panel)
Re claims 13 and 15, a black matrix BM corresponding to the polarizer unit as claimed (see figs 2-3).
Re claim 14, although Takakura et al. do not explicitly disclose each of the polarizing units can cover more than one pixel unit, it would have been an obvious matter of design choice to form a polarizing unit with a different size to cover the pixel unit, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Re claims 17-20, Takakura et al. disclose the claimed invention as described above except for the step of cutting a polarizing layer to form a plurality of independent polarizing units.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ the Takakura et al. polarizing unit by cutting a polarizing motherboard into a small polarizing units, since it is a common practice for forming a polarizing film in different sizes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871